DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The following references show a tire comprising a tread having main lugs forming a v-shaped pattern and second lugs: Crum et al. (US 4,383,567), Shinn (US 4,791,971), and Vervaet et al. (US 2013/0292019). 
The following references show a tire comprising a tread having main lugs each having a step or an inclined sidewall (i.e. a widened portion): Kodama (US 2016/0068025), Charasson (US 2020/0086690), Mancinelli (US 2016/0193882), JP 09-254609, JP 06-320915, and JP 10-338007. 
The prior art of record considered individually and as a whole fails to render obvious a tire having a tread comprised of main lugs and secondary lugs, wherein the main lugs comprises, on its trailing face, defined as being the face of which the edge corner intersecting the contact face comes into contact with the ground last, a widened portion having a width D1 at least equal to 20% and at most equal to 30% of the minimum with Ep of the main lug, this widened portion of width D1 extending over an axial distance Li from an external axial limit of the tread, this axial distance Li being at least equal to the axial length Ls of the secondary lug, this widened portion of an angle B1 at least equal to 18 degrees and at most equal to 25 degrees, this angle B1 being measured with respect to the circumferential direction, and wherein each said secondary lug comprises an end face inclined at an angle S1 with the same orientation as the angle B1 with respect to the circumferential direction, this angle S1 being at least equal to 18 degrees and at most equal to 25 degrees, in combination with the remaining claimed subject matter of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/11/2022